DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 8-14 of Applicant’s Response filed 04/11/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive. Applicant argues that Baba in view of Johnson fails to teach the selection of the lowest emission value provided that the difference in tariff rate is below a predefined threshold. Examiner respectfully disagrees. Examiner respectfully notes that, as outlined below, Baba already teaches two separate supply regimes, each of which has a parameter representing an emission value and another parameter representing tariff rate. Baba, further teaches the selection between the two based on one parameter or the other, wherein the selection criterion may comprise a lowest value. Baba does not appear to explicitly teach that when the difference in tariff rate between the two is below a predefined threshold, the regime with the lower emissions value should be selected. Johnson teaches this element. Johnson, however, teaches that a lower CO2 emissions value may be selected when a cost value is considered equal between two options. (Johnson: paragraphs [0069, 95-97] Fig. 3I showing options 03, 04, 06, having emissions values of 12, 24, and 4, respectively, each costing 48, and scores 780, 840, 640, respectively, in a situation where the lowest score comprises the most desirable option) In teaching the selection of the lowest emissions value when the prices are equal, Johnson teaches selection of the rate with the lowest emissions when a difference in the tariff rate is below a threshold (a value just above zero). Thus, Baba, as modified by Johnson teaches a situation in which when tariff rates are equal, the regime with the lowest emissions value should be selected. Applicant argues that Johnson fails to make up for the shortcomings of Baba by arguing that Examiner used impermissible hindsight and that Johnson never mentions tariffs. Examiner respectfully notes that impermissible hindsight was not used since Examiner outlined multiple proper motivations and rationales that one of ordinary skill in the art would have used to combine the cited references. What’s more, Baba already teaches separate tariff rates. Johnson is being used simply to teach that when a given cost of usage may be equal, the option with the lower emissions value should be selected. Thus, Johnson’s lack of teaching of tariff rates is not a shortcoming here, since Baba already teaches two separate supply regimes with tariff rates and emissions values for each. Applicant’s arguments are therefore found unpersuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8, 12, and 17, 19, and 21 are rejected under 35 U.S.C.103 as being unpatentable over Baba et. al. (JP Publication Number JP2011028423A; hereinafter "Baba"; previously made of record in PTO-892 and attached with translation) in view of Johnson et al. (U.S. PG Pub. NO. 20110137691; hereinafter "Johnson").
As per claim 1, Baba teaches:
An electricity supply control system for connecting at least one of a load and a source to an electric grid, said system comprising;
Baba teaches an energy supplier selection system and method. (Baba: paragraph [0001, 7, 21]) Baba further teaches the use of the system and method for connecting a load to an electric grid. (Baba: paragraph [0041, 51-52], Fig. 1, 2)
 at least two electric meters including a first electric meter associated with a first supply regime having a first parameter and a second parameter, and a second electric meter associated with a second supply regime having a first parameter and a second parameter;
 Baba teaches two electric meters 15A and 15B each of which are connected to separate power companies (different supply regimes with different parameters. (Baba: paragraph [0051-52], Fig. 1, 2, see also paragraphs [0049-50] outlining different regimes and parameters) Baba further teaches that each company's meter may be associated with two parameters, carbon dioxide emissions and power cost (a tariff rate). (Baba: paragraph [0040, 45-49])
a switching unit configured to separately connect each electric meter of said at least two electric meters between the electric grid and the load/source;
Baba teaches two switches 14A and 14B which each separately connect each meter between the grids and the loads. (Baba: paragraphs [0051-52] Figs. 1, 2)
and a control unit in operational connection with the switching unit and configured to control the switching unit in order to connect or disconnect each electric meter;
Baba teaches a control unit 13 which is in operational connection with the switches which controls the switches in order to connect or disconnect each meter. (Baba: paragraphs [0049-52], Figs. 1, 2)
 wherein the control unit comprises communication circuitry for communicating with a remote data repository in order to obtain real-time data relating to said first parameter and said second parameter of said first supply regime, and said first parameter and said second parameter of said second supply regime parameters;
 Baba teaches that the control unit may receive, from remote data sources, real-time parameters regarding the energy supplied by energy suppliers 20A and 20B. (Baba: paragraph [0044-46, 52], Figs. 1, 2) Baba further teaches that each company's meter may be associated with two parameters, carbon dioxide emissions and power cost (a tariff rate). (Baba: paragraph [0040, 45-49])
and wherein the control unit is configured to connect one of the at least two electric meters and disconnect the other electric meter(s) based on said real-time data and at least one predefined condition;
 Baba teaches that the control unit may connect one of the two meters and disconnect the other based on information received which indicates that either electricity meter is the cheaper option, or has lower carbon emissions data associated with it. (Baba: paragraphs [0040, 49-52, 61], Figs. 1, 2)
 wherein said predefined condition is based on said first parameter and said second parameter of said first supply regime and said first parameter and said second parameter of said second supply regime;
 Baba teaches that the control unit may connect one of the two meters and disconnect the other based on information received which indicates that either electricity meter is the cheaper option, or has lower carbon emissions data associated with it. (Baba: paragraphs [0040, 49-52, 61], Figs. 1, 2) Baba further teaches that the carbon dioxide emissions may be used in combination with the unit price of electricity in order to select the proper electric company. (Baba: paragraph [0049])
With respect to the following limitation:
wherein said first parameter of said first and said second supply regimes is emission value, and 
wherein said second parameter of said first and said second supply regimes is a tariff rate, and 
wherein said at least one predefined condition is selecting the lowest emission value provided that the difference in the tariff rate is below a predefined threshold.
 Baba teaches that the control unit may receive, from remote data sources, real-time parameters regarding the energy supplied by energy suppliers 20A and 20B. (Baba: paragraph [0044-46, 52], Figs. 1, 2)  Baba teaches that the control unit may connect one of the two meters and disconnect the other based on information received which indicates that either electricity meter is the cheaper option, or has lower carbon emissions data associated with it. (Baba: paragraphs [0040, 49-52, 61], Figs. 1, 2) Baba further teaches that each company's meter may be associated with two parameters, carbon dioxide emissions and power cost (a tariff rate). (Baba: paragraph [0040, 45-49]) Baba, however, does not appear to explicitly teach that the lower emissions rate is selected when the difference between the cost values is below a predetermined threshold.
Johnson, however, teaches that a lower CO2 emissions value may be selected when a cost value is considered equal between two options. (Johnson: paragraphs [0069, 95-97] Fig. 3I showing options 03, 04, 06, having emissions values of 12, 24, and 4, respectively, each costing 48, and scores 780, 840, 640, respectively, in a situation where the lowest score comprises the most desirable option) In teaching the selection of the lowest emissions value when the prices are equal, Johnson teaches selection of the rate with the lowest emissions when a difference in the tariff rate is below a threshold (a value just above zero).  Johnson teaches combining the above elements with the teachings of Baba for the benefit of reducing carbon emissions while still taking into account monetary cost factors. (Johnson:  paragraph [0005]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Johnson with the teachings of Bab to achieve the aforementioned benefits.
Furthermore, it can be seen that each element is taught by either Baba, or by Johnson. Adding the selection factors of Johnson to Baba does not affect the normal functioning of the elements of the claim which are taught by Baba. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Johnson with the teachings of Baba, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 2, Baba in view of Johnson teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the control unit is further configured to connect one of the at least two electric meters and disconnect the other electric meters at any given moment in time, based on said real-time data and at least one predefined condition.
 Baba teaches that the control unit may connect one of the two meters and disconnect the other based on information received which indicates that either electricity meter is the cheaper option, or has lower carbon emissions data associated with it. (Baba: paragraphs [0040, 49-52, 61], Figs. 1, 2)
As per claim 4, Baba in view of Johnson teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein said at least two electric meters are integrated in one single unit.
 Baba teaches that each of the two meters may be integrated into one unit 1. (Baba: paragraphs [0044-45], Fig. 2)
As per claim 6, Baba in view of Johnson teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein said control unit comprises a memory unit comprising a database including emission values associated with different types of energy sources, wherein said different parameters are type of energy source, and wherein one of said at least one predefined conditions is selecting the energy source with the lowest emission value retrieved from said database.
 Baba teaches that the control unit may receive, from remote data sources, real-time parameters regarding the energy supplied by energy suppliers 20A and 20B. (Baba: paragraph [0044-46, 52], Figs. 1, 2)  Baba teaches that the control unit may connect one of the two meters and disconnect the other based on information received which indicates that either electricity meter is the cheaper option, or has lower carbon emissions data associated with it. (Baba: paragraphs [0040, 49-52, 61], Figs. 1, 2)
As per claim 7, Baba in view of Johnson teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A method for connecting at least one of a load and a source to an electric grid in an electricity supply control system comprising
 Baba teaches an energy supplier selection system and method. (Baba: paragraph [0001, 7, 21]) Baba further teaches the use of the system and method for connecting a load to an electric grid. (Baba: paragraph [0041, 51-52], Fig. 1, 2)
As per claim 8, Baba in view of Johnson teaches the limitations of this claim which are substantially identical to those of claim 2, as outlined above, and claim 8 is rejected for the same reasons as claim 2, as outlined above. 
As per claim 12, Baba in view of Johnson teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the switching unit comprises at least two switches, where each said switch is arranged between a corresponding one of the at least two electric meters and the electric grid or the load.
 Baba teaches two switches 14A and 14B which each separately connect each meter between the grids and the loads. (Baba: paragraphs [0051-52] Figs. 1, 2)
As per claim 17, Baba in view of Johnson teaches the limitations of these claims which are substantially identical to those of claim 12, and claim 17 is rejected for the same reasons as claim 12, as outlined above. 
As per claim 21, Baba in view of Johnson teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
 An electricity supply control system for connecting at least one of a load and a source to an electric grid, said system comprising:
 Baba teaches an energy supplier selection system and method. (Baba: paragraph [0001, 7, 21]) Baba further teaches the use of the system and method for connecting a load to an electric grid. (Baba: paragraph [0041, 51-52], Fig. 1, 2)
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Johnson further in view of Holcombe et al. (U.S. PG Pub. No. 20040024483; hereinafter "Holcombe").
As per claim 11, Baba in view of Johnson teaches all of the limitations of claim 7, as outlined above. With respect to the following limitation:
wherein the different tariff rates include a floating tariff rate and a fixed tariff rate.
 As outlined above, Baba teaches a control unit which may switch between different meters based on differences in pricing there between. (Baba: paragraphs [0040, 49-52, 61], Figs. 1, 2) Baba, however, does not appear to explicitly state that rate structures differ between the two.
Holcombe, however, teaches that energy may be sold at either a fixed price or a floating price. (Holcombe: paragraph [0379]) One of ordinary skill in the art would have recognized that applying the known technique of Holcombe to Baba in view of Johnson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the different pricing techniques taught by Holcombe to the different prices being charged by Baba would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such differing pricing structures into similar systems. Further, applying differing pricing structures' functionality to Baba would have been recognized by one of ordinary skill in the art as resulting in an improved system that would be enable not only selection of the cheaper option, but the option with the desired pricing structure (fixed, or variable). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the differing pricing techniques of Holcombe to the respective utilities taught by Baba in view of Johnson.
As per claim 16, Baba in view of Johnson teaches the limitations of this claim which are substantially identical to those of claim 11, and claim 16 is rejected for the same reasons as claim 11, as outlined above. 
Claims 13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Johnson further in view of Lucas et al. (U.S. PG Pub. No. 20140091622; hereinafter "Lucas").
As per claim 13, Baba in view of Johnson teaches all of the limitations of claim 7, as outlined above, but does not appear to explicitly teach:
 wherein the switching unit comprises an electric relay.
Lucas, however, teaches a transfer switch which is used to switch between multiple different sources of power which comprises both a relay and a capacitor. (Lucas: paragraph [0079]) It can be seen that each element is taught by either Baba, or by Lucas. Applying the transfer switch of Lucas to that of Baba in view of Johnson does not affect the normal functioning of the elements of the claim which are taught by Baba in view of Johnson. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Lucas with the teachings of Baba in view of Johnson, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 15, Baba in view of Johnson teaches all of the limitations of claim 7, as outlined above, but does not appear to explicitly teach:
 wherein the method includes using a capacitor of the switching unit to provide an intermediate supply of electricity during a switching event between two different supply regimes associated with the at least two electric meters in order to ensure no interruption of the electricity feed to a consumer during the switching event.
Lucas, however, teaches a transfer switch which is used to switch between multiple different sources of power which comprises both a relay and a capacitor used to facilitate switching between the two sources of power. (Lucas: paragraph [0079]) It can be seen that each element is taught by either Baba, or by Lucas. Applying the transfer switch of Lucas to that of Baba in view of Johnson does not affect the normal functioning of the elements of the claim which are taught by Baba in view of Johnson. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Lucas with the teachings of Baba in view of Johnson, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claims 18 and 20, Baba in view of Johnson further in view of Lucas teaches the limitations of these claims which are substantially identical to those of claims 13 and 15, respectively, and claims 18 and 20 are rejected for the same reasons as claims 13 and 15, respectively, as outlined above. 
Claims 14, 19, and 22-24 are rejected under 35 U.S.C.103 as being unpatentable over Baba in view of Johnson in view of Wikipedia.com (Screengrab of Wikipedia for Transfer Switch from Feb 28, 2014; available at: https://web.archive.org/web/20140228211650/https://en.wikipedia.org/wiki/Transfer_switch, last accessed 01/16/2021)
As per claim 14, Baba in view of Johnson teaches all of the limitations of claim 7, as outlined above. With respect to the following limitation:
wherein the method includes switching between two different supply regimes associated with the at least two electric meters while the two different supply regimes are simultaneously providing electricity for a short duration of time in order to ensure no interruption of the electricity feed to a consumer during the switching.
 Baba teaches that the control unit may connect one of the two meters and disconnect the other based on information received which indicates that either electricity meter is the cheaper option, or has lower carbon emissions data associated with it. (Baba: paragraphs [0040, 49-52, 61], Figs. 1, 2) 
Wikipedia, however, teaches a closed transition transfer switch (also known as a "make before break") switch which allows a new connection to be made to a new source before breaking connection to the old one. (Wikipedia: "Closed Transition") Thus, Baba in view of Johnson teaches switching between the two regimes while both regimes are simultaneously providing electricity for a short duration of time in order to ensure that no interruption of electricity occurs. Wikipedia teaches combining the above elements with the teachings of Baba in view of Johnson for the benefit of making code-mandated monthly testing less objectionable because it eliminates the interruption to critical loads which occurs during traditional open transition transfer, and for assuring that there is no momentary power loss when a load is transferred from one live power source to another. Id. Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wikipedia with the teachings of Baba in view of Johnson to achieve the aforementioned benefits.
As per claim 19, Baba in view of Johnson in view of Wikipedia teaches the limitations of this claim which are substantially identical to those of claim 14, and claim 19 is rejected for the same reasons as claim 14, as outlined above. 
As per claim 22, Baba in view of Johnson teaches all of the limitations of claim 21, as outlined above. With respect to the following limitations:
 the system is configured such that a switch between two different supply regimes associated with the at least two electric meters is done while the two different supply regimes are simultaneously providing electricity for a short duration of time in order to ensure no interruption of the electricity feed to a consumer during the event of the switch; 
or the switching unit includes a capacitor configured to act as an intermediate supply of electricity during a switching event between two different supply regimes associated with the at least two electric meters in order to ensure no interruption of the electricity feed to a consumer during the switching event.
 Baba teaches that the control unit may connect one of the two meters and disconnect the other based on information received which indicates that either electricity meter is the cheaper option, or has lower carbon emissions data associated with it. (Baba: paragraphs [0040, 49-52, 61], Figs. 1, 2) 
Wikipedia, however, teaches a closed transition transfer switch (also known as a "make before break") switch which allows a new connection to be made to a new source before breaking connection to the old one. (Wikipedia: "Closed Transition") Thus, Baba in view of Johnson teaches switching between the two regimes while both regimes are simultaneously providing electricity for a short duration of time in order to ensure that no interruption of electricity occurs. Wikipedia teaches combining the above elements with the teachings of Baba in view of Johnson for the benefit of making code-mandated monthly testing less objectionable because it eliminates the interruption to critical loads which occurs during traditional open transition transfer, and for assuring that there is no momentary power loss when a load is transferred from one live power source to another. Id. Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wikipedia with the teachings of Baba in view of Johnson to achieve the aforementioned benefits.
As per claim 23, Baba in view of Johnson teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 wherein the control unit is further configured to connect one of the at least two electric meters before disconnecting another electric meter, in order to achieve a seamless switch.
 Wikepedia, however, teaches a closed transition transfer switch (also known as a "make before break") switch which allows a new connection to be made to a new source before breaking connection to the old one. (Wikepedia: "Closed Transition") Wikepedia teaches combining the above elements with the teachings of Baba in view of Johnson for the benefit of making code-mandated monthly testing less objectionable because it eliminates the interruption to critical loads which occurs during traditional open transition transfer, and for assuring that there is no momentary power loss when a load is transferred from one live power source to another. Id. Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wikepedia with the teachings of Baba in view of Johnson to achieve the aforementioned benefits.
As per claim 24, Baba in view of Johnson teaches all of the limitations of claim 7, as outlined above, but does not appear to explicitly teach:
 wherein the method includes connecting one of the at least two electric meters before disconnecting another electric meter, in order to achieve a seamless switch.
 Wikepedia, however, teaches a closed transition transfer switch (also known as a "make before break") switch which allows a new connection to be made to a new source before breaking connection to the old one. (Wikepedia: "Closed Transition") Wikepedia teaches combining the above elements with the teachings of Baba in view of Johnson for the benefit of making code-mandated monthly testing less objectionable because it eliminates the interruption to critical loads which occurs during traditional open transition transfer, and for assuring that there is no momentary power loss when a load is transferred from one live power source to another. Id. Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wikepedia with the teachings of Baba in view of Johnson to achieve the aforementioned benefits.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628